Citation Nr: 0108828	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a post projectile wound 
of the right forearm.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a post projectile wound of the right 
forearm, claimed as a gunshot wound of the right hand and 
arm.  The veteran filed a timely appeal to this adverse 
determination.
FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent evidence indicating that the 
veteran's current wound of the right forearm and hand is 
etiologically related to an injury in service.


CONCLUSION OF LAW

A post projectile wound of the right forearm was neither 
incurred in nor aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110; 5107 (West 1991); 38 C.F.R. §§ 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as post-service treatment records.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for post projectile wound of the right forearm and 
hand.  The Board concludes that the discussions in the rating 
decision, statement of the case and letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he injured his right hand and 
forearm in 1953, while in service.  In a statement in support 
of claim received by VA in August 1999, and again at the time 
of a VA examination in September 1999, the veteran reported 
that while he was loading a howitzer the motor accidentally 
went off, causing a projectile or bullet to strike him on the 
ulnar surface of the right lower forearm. 

In reviewing the record, the Board observes that, according 
to a statement from the National Personnel Records Service 
(NPRC) received by VA in September 1984, the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the NPRC in St. Louis, Missouri.  When service 
medical records are presumed destroyed, VA is obligated to 
search for alternate forms of medical records.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Therefore, the RO 
requested that the veteran complete a Form R6-7284, Request 
for Information Needed to Reconstruct Medical Data.  The 
veteran completed this form in October 1984, indicating that 
he injured his right hand in June 1979, and received only 
post-service treatment for his right hand injury from June 
1979 to September 1979, at Cook County Hospital.  Since the 
veteran did not indicate the potential existence of any 
relevant service medical records, it appears that the RO did 
not forward this information to the NPRC for assistance in 
locating and reconstructing the veteran's service medical 
records.  

The only service medical record contained in the veteran's 
claims file is the report of the veteran's December 1954 
service separation examination, which did not note the 
presence of any gunshot wound residuals in the veteran's 
right forearm or hand, and indicated that the veteran's upper 
extremities were "normal."

Also of record is a police incident report dated June 18, 
1979.  This report indicated that three burglars broke into 
the rear of the veteran's apartment and stole cash.  At some 
point in this burglary, one of these burglars "shot victim 
with shot gun in right arm and hand."

Also relevant is the veteran's first Application for 
Compensation or Pension, received by VA in August 1984, which 
contained a section reserved for the "nature of the 
sickness, disease or injuries for which this claim is made 
and date each began."  The veteran completed this section by 
indicating that he had sustained a "gunshot wound right hand 
- home invasion June 1979," and that he was treated for this 
injury at Cook County Hospital.  It appears that this 
information was provided in support of a claim for 
nonservice-connected pension benefits, and that he was not 
seeking service connection for his right hand disorder at 
that time.

In October 1984, the veteran underwent a VA examination.  At 
that time, the veteran reported in his narrative history that 
he had sustained a gunshot wound to the right hand in 1979.  
He did not mention any prior injury to this hand.  Following 
clinical and x-ray examinations, the examiner diagnosed a 
gunshot wound of the right lower forearm with total disuse of 
dominant right hand.

Extensive hospitalization reports and follow-up treatment 
records from Cook County Hospital are also contained in the 
veteran's claims file, reflecting treatment from June to 
November 1979.  Of particular note is a resident note dated 
June 18, 1979, the date of the veteran's gunshot wound injury 
in his home.  This report noted that the veteran was a 
"previously healthy" man who had been transferred to Cook 
County Hospital after having been initially evaluated at 
Roseland Hospital.  The veteran was noted to have suffered a 
shotgun blast to the right wrist and hand and 3 a.m. that 
morning, with no other injuries.  His medical history 
included only a gunshot wound to the right flank many years 
ago, and he denied all major illnesses.  Statements 
throughout the veteran's period of treatment indicated that 
he had suffered a massive shotgun blast to the right wrist, 
with extensive soft tissue loss.  None of these notes noted 
any history of prior injury to the veteran's right forearm or 
hand.

In September 1999, the veteran again underwent a VA 
examination.  At that time, the veteran reported the history 
of his injury as follows:

Right arm and hand problems.  This began 
in 1953, when the patient was loading a 
howitzer while in the military.  At that 
time, a projectile struck him on the 
ulnar surface of his right lower forearm, 
carrying out chunks of bone and flesh.  
He was treated in a field clinic without 
benefit of x-ray with primary closure and 
splinting.  He apparently recuperated 
essentially back to normal in regard to 
his hand and wrist.  However, in 1979 he 
was a victim of an armed robbery and 
sustained a gunshot wound to the dorsum 
of his right hand, at about the third 
metacarpal.  The patient was treated at 
Cook County Hospital where he received 
tissue and skin grafts to the tissue 
defect from the prior injury in the right 
forearm and wrist.

The examiner diagnosed a post projectile wound of the right 
forearm, and a post gunshot wound to the dorsal aspect of the 
right hand with surgical repair, complicated by the chronic 
development of contracture of all fingers other than the 
thumb and loss of function of the right hand.  The examiner 
also noted the presence of extensive bullet fragments in the 
soft tissue of the wrist, with some possibly in the bone as 
well.

A review of the information contained in the veteran's claims 
file reveals no evidence that corroborates the veteran's 
account of having experienced a projectile/bullet wound to 
the right forearm and hand in 1953, while in service.  As 
noted above, the veteran's discharge examination report did 
not note the presence of any residuals from such an injury.  
Furthermore, at the time of his claim for service connection 
and pension benefits in August 1984, the veteran himself 
indicated that his right forearm and hand injury was incurred 
in June 1979.  Similarly, the extensive hospitalization 
reports and treatment records from Cook County Hospital 
created following the veteran's June 1979 gunshot wound 
injury, including those sections reserved for the veteran's 
past medical history, made no mention of any prior injury to 
the veteran's right forearm.  

The only evidence related to an inservice injury to the right 
forearm and hand is the veteran's August 1999 statement in 
support of claim, in which he claimed that he was injured by 
a motor discharge from a howitzer he was loading in 1953, as 
well as the September 1999 VA examination report, which 
recorded the veteran's report of having been injured by a 
howitzer in service.  However, there is no evidence of record 
which confirms this claimed inservice injury.  In any case, 
the Board notes that at the time of the veteran's September 
1999 examination, the examiner noted that, following the 
claimed 1953 injury, "[the veteran] apparently recuperated 
essentially back to normal in regard to his hand and wrist."  
Thus, even if the presence of an injury to the right forearm 
and wrist in service were to be established, there is no 
evidence which establishes that any of the veteran's current 
right limb problems are related thereto.  On the contrary, it 
appears from the veteran's own report that his right forearm 
and hand were normal until the time of the June 1979 gunshot 
wound injury, and that his current problems are solely 
related to this post-service injury.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a post projectile wound of the 
right forearm.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a post projectile wound of the right 
forearm is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

